Exhibit 10.2

PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


RESTRICTED STOCK UNIT AWARD NOTICE (2019)

﻿

﻿

﻿

 

Participant:

[ ]

Type of Award:

Restricted Stock Units

Number of Restricted Stock Units:

[ ]

Date of Grant:

[ ]

﻿

﻿

This Award Notice serves to notify you that the Governance and Compensation
Committee (the “Committee”) of the Board of Directors of Paychex, Inc. (the
“Company”) hereby grants to you, under the Company’s 2002 Stock Incentive Plan,
as amended and restated effective October 14, 2015 (the “Plan”), an award (the
“Award”) of Restricted Stock Units, on the terms and conditions set forth in the
attached Restricted Stock Unit Award Agreement and the Plan, covering the number
of shares of the Company’s $.01 par value common stock (the “Common Stock”)
equal to the Number of Restricted Stock Units set forth above.

﻿

Stock Retention Requirement.  For purposes of the Award, during the term of your
employment by the Company, the Committee has established a target of ownership
of Common Stock with a value of three times your annual base salary.  Stock that
counts toward satisfaction of this target includes, but is not limited to, stock
purchased by you on the open market, stock obtained through stock option
exercise or upon grant of a restricted stock award, stock owned (indirectly)
through a qualified retirement plan maintained by the Company, stock owned
jointly with your spouse; and stock beneficially owned by a trust for the
benefit of you, your spouse and/or your children.  Notwithstanding the terms of
the Restricted Stock Unit Award Agreement, until you reach the established stock
ownership target, you will be required to retain the shares of Common Stock that
you receive when the shares represented by this Award vest, except that you may
sell sufficient shares to satisfy your tax obligations as set forth in Section 9
of the Award Agreement.  Once you have achieved the target ownership, the number
of shares of Common Stock associated with your target ownership amount will be
determined based on the stock price at that time, and unless otherwise
prohibited by agreement, policy, law or otherwise, you may thereafter sell, gift
or otherwise transfer any vested shares of Common Stock received under the Award
so long as after such sale, gift or other transfer you will continue to own the
number of shares of Common Stock associated with your target ownership
amount.  The Company shall be authorized to add a legend regarding this
restriction on transfer to any certificate representing the shares of Common
Stock under the Award.

﻿

﻿

PAYCHEX, INC.



7848082_3

--------------------------------------------------------------------------------

 



﻿

PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


RESTRICTED STOCK UNIT AWARD AGREEMENT (OFFICER)

﻿

1. Grant of Restricted Stock Units.  This Restricted Stock Unit Award Agreement
(the “Award Agreement”), sets forth the terms and conditions of the award (the
“Award”) of Restricted Stock Units (the “Units”) granted to you by the
Governance and Compensation Committee (the “Committee”) of the Board of
Directors of Paychex, Inc. (the “Company”) under the Company’s 2002 Stock
Incentive Plan, as amended and restated effective October 14, 2015 (the “Plan”),
as described on your Award Notice.  The Award is subject to all of the
provisions of the Plan, which is hereby incorporated by reference and made a
part of this Award Agreement.  The capitalized terms used in this Award
Agreement, and not otherwise defined herein, are defined in the Plan.

2. Restriction and Vesting.    

(a) Subject to the terms set forth in this Award Agreement and the Plan, unless
earlier vested under or otherwise subject to Section 2(b) of this Award
Agreement, provided you are still a full-time employee of the Company at that
time, the Units will vest pro rata with respect to one-third of the Number of
Restricted Stock Units on the first, second, and third anniversaries of the Date
of Grant, with any fractional Unit resulting from such pro-ration vesting on the
third anniversary of the Date of Grant as set forth on your Award Notice (a
“Vesting Date”). 

(b) Except in the event of your death or Disability or your Retirement (as
defined below) on or after the one-year anniversary of the Date of Grant, if
your employment terminates before a Vesting Date for any reason, then the
unvested portion of the Award shall be forfeited and cancelled immediately.  If
your employment terminates due to death or Disability, your Award shall
immediately become 100% vested.  If your employment terminates due to Retirement
on or after the one-year anniversary of the Date of Grant,  the unvested portion
of the Award that would otherwise vest during the one-year period following your
Retirement, if any, shall remain outstanding and continue to vest in accordance
with the terms of this Award Agreement on its scheduled Vesting Date, and the
remaining unvested portion of the Award shall be forfeited and cancelled as of
your last day worked.  Notwithstanding the terms of the Plan, for purposes of
this Award Agreement the term “Retirement” means retirement from the Company at
age 60 or later with ten or more years of employment (full-time or part-time)
with the Company. 

3. Nature of Units.  The Units represent book-keeping entries only, and
constitute the Company’s unfunded and unsecured promise to issue Shares to you
on a future date.  As a holder of Units, you have no rights other than the
rights of a general creditor of the Company. 

4. Issuance of Shares.  If your employment terminates due to death or
Disability, the Company will issue a certificate or certificates representing
the Shares underlying the Award that have vested as promptly as practicable
following the date of your termination of employment due to death or
Disability, but no later than 90 days following such date.  Otherwise, the
Company shall, when the conditions to vesting specified in Section 2 of this
Award Agreement are satisfied,



7848082_3

--------------------------------------------------------------------------------

 

issue a certificate or certificates representing the Shares underlying the Award
that have vested as promptly as practicable following each Vesting Date, but no
later than 90 days following such Vesting Date.

5. Rights as a Stockholder.  Prior to the issuance of Shares to you pursuant to
Section 4,  you will not have any of the rights of a stockholder with respect to
the Shares to be issued on vesting of the Units, including, but not limited to,
the right to vote (in person or by proxy) such Shares at any meeting of
stockholders of the Company. 

6.  Dividend Equivalents.  Prior to the vesting or forfeiture of the Award,
there shall be accrued on the Units an amount equivalent to the regular cash
dividends paid, if any, on the Shares underlying the Units.  In the event of the
vesting and payment of any Units, the dividend equivalents accrued on such
Units,  less any withholding that the Company determines is required to be
withheld therefrom, shall be paid at the time that such Units are paid to
you.  In the event of the forfeiture or cancellation of any Units, the dividend
equivalents accrued on the Units that are forfeited shall also be forfeited. 

7. Restrictions on Transfer of Units.  Units may not, except as otherwise
provided in the Plan, be sold, assigned, transferred, pledged or encumbered in
any way, whether by operation of law or otherwise, except by will or the laws of
descent and distribution.  After a Vesting Date, the Shares may be issued during
your lifetime only to you, or after your death to your designated beneficiary,
or, in the absence of such beneficiary, to your duly qualified personal
representative.

8. Restrictions on Issuance of Shares.  If at any time the Company determines
that listing, registration or qualification of the Shares covered by the Award
upon any securities exchange or under any state or federal law, or the approval
of any governmental agency, is necessary or advisable as a condition to the
Award or the issuance of certificate(s) for Shares hereunder, such Award or
issuance may not be made in whole or in part unless and until such listing,
registration, qualification or approval shall have been effected or obtained
free of any conditions not acceptable to the Company. 

9. Withholding.  The vesting of the Award is conditioned upon your making
arrangements satisfactory to the Company for the payment to the Company of the
amount of all taxes required by any governmental authority to be withheld and
paid over by the Company or any Affiliate to the governmental authority on
account of such vesting.  The payment of such withholding taxes to the Company
may be made (i) by you in cash or by check, (ii) subject to the consent of the
Company and in accordance with any guidelines established by the Committee, by
the Company retaining the number of the Shares that would otherwise be delivered
to you upon vesting that have an aggregate Fair Market Value (at the time
retained by the Company) equal to the amount of withholding taxes (using your
minimum required tax withholding rate or such other rate that the Company
determines will not trigger a negative accounting impact to the Company)
required to be paid, or (iii) by the Company or any Affiliate withholding such
taxes from any other compensation owed to you by the Company or any
Affiliate.  Unless you make arrangements prior to vesting to pay withholdings
taxes in cash or by check, or to have such withholding taxes withheld from other
compensation owed to you by the Company or any Affiliate, then at the time of
vesting, the Company shall have the right to retain the number of the Shares
that would otherwise be delivered to you upon vesting that have an aggregate
Fair Market Value (at the time



7848082_3

--------------------------------------------------------------------------------

 

retained by the Company) equal to the amount of withholding taxes (using your
minimum required tax withholding rate or such other rate that the Company
determines will not trigger a negative accounting impact to the Company)
required to be paid.

10. Limitation of Rights.  Neither the Plan, the granting of the Award, the
Award Notice nor this Award Agreement gives you any right to remain in the
employment of the Company or any Affiliate.

11. Non-competition, Non-solicitation, Confidentiality, and Detrimental
Conduct.  In consideration for the Award, you agree that during your employment
and for a period of twelve (12) months following termination of employment for
any reason, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
board member, director, or in any other individual or representative capacity,
engage or attempt to engage in any activity that is competitive to the business
of the Company and would involve, or is likely to involve, the use or disclosure
of Paychex’s Trade Secrets (as defined below) within the geographic and
substantive area or areas of responsibility assigned to the you during the last
24 months of employment.  In addition, you agree that for a period of eighteen
(18) months following the termination of employment for any reason, you will not
directly or indirectly, solicit Company clients, prospects or referral
resources, including but not limited to accountants, banks, and consultants,
with which you had substantial personal involvement during your employment; nor
will you recruit or hire, or attempt to recruit or hire, any other employee of
Company or its affiliates, or induce or attempt to induce any employee of
Company to terminate employment with Company.  You also agree and acknowledge
that during the course of your employment with the Company, you will obtain,
have access and be privy to nonpublic, confidential, and proprietary information
important to the Company’s business solely as a result of your employment with
the Company, including but not limited to, sales and marketing strategies, price
lists, client lists, client confidential information, referral sources, and
goodwill (“Trade Secrets”).  You hereby recognize and agree that Paychex’s Trade
Secrets are confidential, proprietary and highly valued protectable
interests.  You agree that during and after employment, you shall not divulge or
make use of any Trade Secrets, directly or indirectly, personally or on behalf
of any other person, business, corporation, or entity without prior written
consent of the Company.  This Agreement does not, however, limit your ability to
communicate with any federal governmental agency or otherwise participate in any
investigation or proceeding that may be conducted by any federal governmental
agency, including providing documents or other information, without notice to
the Company.  You further agree that you will not, during your employment,
engage in conduct which is detrimental to the Company, including violation of
the Company’s Code of Business Ethics and Conduct, criminal conduct, fraud, or
willful misconduct.  These covenants are not intended to, and do not, limit in
any way the rights and remedies provided to the Company under the Plan, other
agreements with you, or under common or statutory law.

12. Repayment of Financial Gain.

(a) If you fail to comply with Section 11 of this Award Agreement, the Company
may cancel any unvested portion of this Award and recover from you the total
number or Vesting Date value of Shares whose Vesting Date occurred pursuant to
this Award during the 24-month period preceding your breach of any covenant in
Section 11 of this Award Agreement.  The total number or value of the vested
Shares shall include the amount of any dividends paid to



7848082_3

--------------------------------------------------------------------------------

 

you during the 24-month period specified above and shall not be reduced for the
payment of applicable taxes or other amounts.

(c) If you fail to comply with Section 11 of this Award Agreement, upon demand
by the Company, you will repay the Company in accordance with the terms of
Section 12(a), and the Company shall be entitled to offset the amount of any
such repayment obligation against any amount owed to you by the Company.  The
remedies set forth in this Section are in addition to any other remedies the
Company may have, at law or equity, for your violation of the terms of this
Award Agreement.

13. Rights of Company and Affiliates.  This Award Agreement does not affect the
right of the Company or any Affiliate to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, Shares or other securities, including preferred stock, or options
therefor, dissolve or liquidate, or sell or transfer any part of its assets or
business.

14. Plan Controls.  In the event of any conflict among the provisions of the
Plan and this Award Agreement, the provisions of the Plan will be controlling
and determinative.

15. Amendment.  Except as otherwise provided by the Plan, the Company may only
alter, amend or terminate the Award with your consent.

16. Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.  All parties consent to exclusive personal jurisdiction in New York
courts and agree that venue shall be New York State Supreme Court, Monroe
County.

17. Section 409A.  The Award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated and other official guidance issued thereunder, and the
Plan and this Award Agreement shall be administered and interpreted consistent
with such intention.  References to “termination of employment” and similar
terms used in this Award Agreement mean, to the extent necessary to comply with
Section 409A, the date that you incur a “separation from service” within the
meaning of Section 409A.  Notwithstanding anything in this Award Agreement to
the contrary, if at the time of your separation from service, you are a
“specified employee” for purposes of Section 409A, and payment under this Award
Agreement as a result of such separation from service is required by Section
409A to be delayed by six months, then the Company shall make such payment on
the day following the six-month anniversary of your separation from service to
the extent required to comply with Section 409A.  The Company’s right to offset
pursuant to Section 12(b) of this Award Agreement is limited to the extent that
and until the application of an offset at a given time would not result in a
violation of Section 409A.

﻿

*  *  *  *  *

﻿



7848082_3

--------------------------------------------------------------------------------